12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.KANSAS CITY LIFE INS. CO., Appellant,v.AMERICAN INSURANCE COMPANY, Appellee.
No. 93-1501.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 16, 1993.Filed:  December 3, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Kansas City Life Insurance Company ("KCL") seeks to recover on a blanket bond policy issued by The American Insurance Company ("American") for losses KCL sustained through the actions of its agent Robert Tucker.  Tucker engaged in a series of dishonest schemes including a bogus annuity contract and certain forged deposit fund certificates, for which KCL seeks indemnity and recovery from American.  The District Court1 rendered judgment in favor of American and against coverage for KCL on both claims.  KCL appeals.


2
For reversal, KCL argues that the District Court erred in finding that the annuity contract was entirely bogus rather than an alteration of an otherwise valid document.  American is not bound to indemnify KCL under the blanket bond policy if the annuity documents were entirely bogus rather than altered or forged.  KCL also argues that the District Court erred in finding that the forged signatures on the deposit fund certificates were not a substantial factor in causing the loss on the certificates.  American is not bound to indemnify KCL for its losses unless they were substantially caused by the forgery.


3
We have reviewed the record and conclude that the challenged findings of the District Court are not clearly erroneous and that an opinion would lack precedential value.  Accordingly, we affirm without opinion the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri